          Case 2:17-bk-21275-ER                   Doc 139 Filed 10/15/20 Entered 10/15/20 16:32:35                                       Desc
                                                   Main Document     Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX Nos.,                          FOR COURT USE ONLY
 State Bar No. & Email Address

 JEREMY W. FAITH (State Bar No. 190647)
 Jeremy@MarguliesFaithLaw.com                                                                            FILED & ENTERED
 MEGHANN A. TRIPLETT (State Bar No. 268005)
 Meghann@MarguliesFaithLaw.com
 MARGULIES FAITH, LLP                                                                                            OCT 15 2020
 16030 Ventura Blvd., Suite 470
 Encino, CA. 91436                                                                                         CLERK U.S. BANKRUPTCY COURT
 Telephone: (818) 705-2777                                                                                 Central District of California
 Facsimile: (818) 705-3777                                                                                 BY gonzalez DEPUTY CLERK




                                                                                                 CHANGES MADE BY COURT
      Attorney for: Peter J. Mastan, Chapter 7 Trustee

                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                          CASE NO.: 2:17-bk-21275-ER
                                                                                 CHAPTER: 7
 TBETTY, INC.,
                                                                                 ORDER ON APPLICATION
                                                                                 FOR PAYMENT OF:
                                                                                     INTERIM FEES AND/OR EXPENSES
                                                                                     (11 U.S.C. § 331)
                                                                                     FINAL FEES AND/OR EXPENSES
                                                                                     (11 U.S.C. § 330)
                                                                                 DATE: October 14, 2020
                                                                                 TIME: 10:00 a.m.
                                                                                 COURTROOM: 1568
                                                                                 PLACE: United States Bankruptcy Court
                                                                                         255 E. Temple Street
                                                                                         Los Angeles, CA 90012
                                                                Debtor(s).

1.   Name of Applicant (specify): Margulies Faith LLP

2.   This proceeding was heard at the date and place set forth above and was                                Contested              Uncontested

3.   Appearances were made as follows: No appearances required per the Court’s tentative ruling.
     a.        Applicant present in court
     b.        Attorney for Applicant present in court (name):
     c.        Attorney for United States trustee present in court
     d.        Other persons present as reflected in the court record

4.   Applicant gave the required notice of the Application on (specify date): September 23, 2020




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 1                            F 2016-1.3.ORDER.PAYMENT.FEES
          Case 2:17-bk-21275-ER                   Doc 139 Filed 10/15/20 Entered 10/15/20 16:32:35                                       Desc
                                                   Main Document     Page 2 of 2

5.   The court orders as follows:
     a.     Application for Payment of Interim Fees is approved as follows:
        (1)      Total amount allowed: $ 210,149.38
        (2)      Amount or percentage authorized for payment at this time: $ 210,149.38

     b.        Application for Reimbursement of Interim Expenses is approved and authorized for payment:
                  Total amount allowed: $ 6,261.51

     c.        Application for Payment of Final Fees is approved in the amount of: $

     d.        Application for Reimbursement of Final Expenses is approved and authorized for payment:
                  Total amount allowed: $

     e. (1)          Application is denied
                        in full
                        in part
                        without prejudice
                        with prejudice
          (2) Grounds for denial (specify):



     f.        The court further orders (specify):



                                                                           ###




                  Date: October 15, 2020




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                           Page 2                            F 2016-1.3.ORDER.PAYMENT.FEES
